NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



BRIAN WHITAKER,                            )
                                           )
             Appellant,                    )
                                           )
v.                                         )          Case No. 2D17-2456
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed May 22, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Tanya M. Dugree of Tanya M. Dugree,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S.
Tannen, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.